Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 13 – 32 have been examined. Claims 1 – 12 have been canceled by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 – 15, 28, and 30 – 31 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Urban et al. (5,704,440). In regard to claim 13, Urban discloses a hybrid drive train for a vehicle comprising an internal combustion engine with an internal combustion engine drive shaft (Fig. 3, items 30 and 94), a first electrical machine with a first electrical machine drive shaft (Fig. 3, items 32 and 32A), wherein the internal combustion engine and the first electrical machine are designed to transmit a torque to at least one drive axle (Figs. 4 and 5, item 46), and a transmission (Fig. 3, item 40) with a transmission input shaft and a transmission output shaft which is operatively connected to the first drive axle drivable by the internal combustion engine (Fig. 3, item 42 and unnumbered shafts extending from item 44), wherein the transmission input shaft of the transmission is connected at least to the internal combustion engine drive shaft of the internal combustion engine in order to transmit a torque from the internal combustion engine to the transmission input shaft and on to the first drive axle (Fig. 4), and the transmission input shaft and the internal combustion engine drive shaft of the internal combustion engine are arranged parallel to each other (Fig. 3).
In regard to claim 14, Urban discloses wherein the engine drive shaft is a crankshaft (Fig. 3, wherein item 94 is a shaft extending through the center of the body of the engine, for the purposes of transmittal of rotational energy to the drive system, i.e. a crankshaft).
In regard to claim 15, Urban discloses wherein the first electrical machine is operatively connected to the first drive axle, and/or the first electrical machine is operatively connected to a second vehicle axle which is not drivable by the internal combustion engine (Fig. 3).
In regard to claim 28, Urban discloses wherein the internal combustion engine is arranged axially behind the transmission in the direction of travel, and at least one electrical machine is arranged axially in front of the transmission in the direction of travel, or the internal combustion engine is arranged axially in front of the transmission in the direction of travel, and at least one electrical machine is arranged axially behind the transmission in the direction of travel (Fig. 3).
In regard to claim 30, Urban discloses wherein the first electrical machine is designed to transmit the torque to the first drive axle drivable by the internal combustion engine, and the internal combustion engine is arranged axially in front of the transmission in the direction of travel, and the first electrical machine is arranged axially behind the transmission in the direction of travel (Fig. 3).
In regard to claim 31, Urban discloses wherein the first electrical machine is designed to transmit the torque to the first drive axle drivable by the internal combustion engine, and the first electrical machine is arranged axially offset from the transmission in the direction of travel (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 – 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al. (5,704,440) as applied to claims 13 – 15, 28, and 30 – 31 above, and further in view of Hara (10,641,380). Urban does not disclose the use of a common housing for the engine and transmission. In regard to claim 19, Hara discloses an internal combustion engine and a transmission being accommodated in a common housing (Fig. 1, items E, 1, and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the common housing of Hara, to the hybrid drive train of Urban, in order to minimize the number of components. This would simplify vehicle repair and minimize overall vehicle weight.
Urban in view of Hara does not disclose the use of a planetary coupling transmission. In regard to claim 18, Official Notice is taken the planetary coupling transmission are old and well known in the art, and one of ordinary skill would be well within their level of knowledge to make use of such a transmission, based on required component packaging needs, weight considerations, and cost.
Urban in view of Hara does not disclose the motor and engine being transversely side by side. In regard to claim 29, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the motor and engine transversely next to one another, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 16 – 17, 20 – 26, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Urban et al. (5,704,440) discloses a hybrid drive train similar to the instant invention; however Urban, either alone or in combination, neither discloses nor suggests a hybrid drive train comprising a second electrical machine which has a second electrical machine drive shaft, wherein the second electrical machine drive shaft of the second electrical machine is connected to a transmission input shaft, and the second electrical machine is designed to realize at least one eCVT mode in a transmission. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Response to Arguments
Applicant’s arguments with respect to claims 13 – 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liao (6,715,291) discloses a parallel mixed power unit;
Suntharalingam et al. (9,139,079) disclose an integrated electro-mechanical powertrain;
Honda (9,248,732) discloses a power plant;
Littlefield et al. (9,950,607) disclose a powertrain with multi-planetary, single motor drive unit;
Scholle et al. (10,328,787) disclose a drive device for a hybrid-drive motor vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618